FILED
                             NOT FOR PUBLICATION                            JUL 12 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JON THOMAS CORSO,                                No. 11-16524

               Plaintiff - Appellant,            D.C. No. 1:11-cv-00102-JMS-
                                                 BMK
  v.

JOHN DOE 1, Warden; et al.,                      MEMORANDUM *

               Defendants - Appellees.



                     Appeal from the United States District Court
                              for the District of Hawaii
                    J. Michael Seabright, District Judge, Presiding

                              Submitted June 26, 2012 **

Before:        SCHROEDER, HAWKINS, and GOULD, Circuit Judges.

       Hawaii state prisoner Jon Thomas Corso appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging Eighth

Amendment violations in connection with a fall he sustained in the prison showers.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal

under 28 U.S.C. § 1915A. Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000).

We affirm in part, reverse in part, and remand.

      The district court properly dismissed Corso’s claim of deliberate

indifference to his medical needs because the complaint failed to allege facts

suggesting that the defendant acted with deliberate indifference. See Jackson v.

McIntosh, 90 F.3d 330, 332 (9th Cir. 1996) (“[A] plaintiff’s showing of nothing

more than a difference of medical opinion as to the need to pursue one course of

treatment over another was insufficient, as a matter of law, to establish deliberate

indifference.” (internal quotations omitted)).

      The district court, however, prematurely dismissed Corso’s deliberate

indifference to prison conditions claim at screening. Corso’s allegations are

sufficient to suggest deliberate indifference in that prison officials knew the

slippery shower floors posed a substantial risk of serious harm because of serious

injury to other inmates. See Farmer v. Brennan, 511 U.S. 825, 847 (1994) (a

prison official violates the Eighth Amendment prohibition against inhumane

conditions of confinement if he or she knows of a substantial risk of serious harm

to an inmate and fails to take reasonable measures to avoid the harm); Frost v.




                                           2                                      11-16524
Agnos, 152 F.3d 1124, 1129 (9th Cir. 1998) (“Slippery floors without protective

measures could create a sufficient danger to warrant relief.”).

      Accordingly, we reverse in part, and remand with instructions for the district

court to order service of the operative second amended complaint by the United

States Marshal.

      Corso shall bear his own costs on appeal.

      Corso’s motion for default judgment is denied.

      AFFIRMED in part; REVERSED in part; REMANDED.




                                          3                                   11-16524